Citation Nr: 1008208	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 
1967, with service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to service 
connection for diabetes mellitus, type II.  

In November 2009, the appellant testified before the 
undersigned sitting at the Muskogee, Oklahoma RO.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for secondary 
complications of diabetes mellitus, to include erectile 
dysfunction and peripheral neuropathy, been raised by the 
record.  As a result of the decision below, the claims may 
have legal merit.  These issues, which have not been 
developed and adjudicated by the Agency of Original 
Jurisdiction (AOJ), are referred to the AOJ for appropriate 
action. 


FINDING OF FACT

The Veteran, who served in the Republic of Vietnam during the 
Vietnam era, manifests diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he manifests diabetes mellitus, 
type II, as a result of exposure to herbicides in service.

The Veteran, who served in the Republic of Vietnam during the 
Vietnam War, is presumed to have been exposed to an herbicide 
agent.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram.  
38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

For Veteran's exposed to an herbicide agent, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes) is subject to presumptive service connection under 
38 C.F.R. § 3.309(e), if manifest to a degree of 10 percent 
or more.  Diabetes manageable by restricted diet only 
warrants a 10 percent rating.  38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7913.

The facts of this case may be briefly summarized.  The 
Veteran's VA clinical records initially reflect assessments 
of glucose intolerance and "no diabetes."  Thereafter, the 
records reflect a diagnosis of diabetes mellitus treated with 
a prescription of Metformin.  The VA clinical records do not 
specify Type I or II diabetes mellitus.

The Veteran underwent VA Compensation and Pension (C&P) 
examination in June 2008.  The examiner diagnosed the Veteran 
with glucose intolerance but not Type II diabetes mellitus.  
In this respect, the examiner conceded that Metformin was the 
basic type of medication for Type II diabetes mellitus, but 
that the Veteran's 2 hour glucose tolerance test (GTT) 
reading of 90 fell short of The World Health Organization's 
(WTO's) definition for diagnosing Type II diabetes mellitus, 
which required a GTT of 200 or more.  It was said that the 
WTO's criteria was utilized for C&P purposes.

The Board understands the concerns by the RO and the VA C&P 
examiner concerning for the proper criteria to diagnose Type 
II diabetes mellitus.  Notably, there is no statutory or 
regulatory language specifying the criteria for diagnosing 
Type II diabetes mellitus for service connection purposes.  
The Board has carefully reviewed the language of the proposed 
and final rule for adding Type II diabetes mellitus as 
presumptively service-connected due to herbicide exposure.  
See 66 Fed. Reg. 23,166 (May 8, 2001); 66 Fed. Reg. 2376 
(Jan. 11, 2001).  But again, the Board finds no language 
specifying the criteria for diagnosing Type II diabetes 
mellitus for service connection purposes.

The only regulatory basis for specifying the criteria for 
diagnosing Type II diabetes mellitus is contained in Note (2) 
of DC 7913 which states as follows:

When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance 
test solely for rating purposes.

According to the final rule language, the intent of the term 
"conclusively diagnosed" was to preclude the need for 
glucose testing for those individuals who had a diagnosis of 
diabetes mellitus "that has been established through the 
usual medical means, both clinical and laboratory..."  61 Fed. 
Reg. 20440-01 (May 7, 1996).  The glucose test was reserved 
for those individuals who had insufficient evidence to 
support a clear diagnosis.

The Board first observes that DC 7913 also does not specify 
that a diagnosis of Type II diabetes mellitus must comply 
with WTO standards.  The Board also observes that the Veteran 
has been diagnosed with diabetes mellitus in the clinical 
setting based upon "clinical and laboratory" findings, to 
include the need for prescriptive medication.  Thus, it is 
questionable whether a glucose tolerance test is appropriate 
in this case.

Overall, the Board finds that VA clinicians have diagnosed 
and treated the Veteran for Type II diabetes mellitus.  The 
additional requirement of the Veteran meeting the WTO 
standards for a 2 hour glucose test appears to be extralegal 
in this case, as not having been addressed in any relevant 
statutory or regulatory regulation concerning service 
connection criteria.  Also, the Board notes that DC 7913 
accepts a diagnosis of Type II diabetes mellitus based upon 
"clinical and laboratory" findings, which has been done in 
this case.

On this record, the Board finds that the Veteran, who served 
in the Republic of Vietnam during the Vietnam era, manifests 
diabetes mellitus, type II.  The claim, therefore, is 
granted.


ORDER

Service connection for diabetes mellitus, type II, is 
granted.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


